DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application no. 16/636769 including claims 1-9
Specification
The disclosure is objected to because of the following informalities:
Please refer to paragraph [0095] When the MME 300 transmits the paging message to the eNB 100B (Step 3). This should be step 2. Refer to fig. 5.  
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
pertains. Patentability shall not be negated by the  manner in which the invention was made
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP TSG-RAN WG2 Meeting #93    R2-162068, St Julian's, Malta, 15-19 February , 2016,henceforth, ‘068, Document 1, in view of STERN-BERKOWITZ (WO 2016/025899 Al (INTERDIGITAL PATENT HOLDING, INC.) 18 February 2016,henceforth, ‘899, document 2,  paragraphs [0127]-[0128], [0319]-[0474]).
For claim 1, A radio base station usable in a radio communication system that includes a first radio communication system and a second radio communication system, and that constitutes the second radio communication system, wherein the first radio communication system does not retain capability information that indicates that a user device supports a coverage enhancement mode, the second radio communication system retains the capability information, and the radio base station includes a transition controlling unit that controls transition of the user device from the first radio communication system to the second radio communication system;
 ‘068, document 1,  discloses in section 18: "For handover from GERAN to EUTRAN, due to limitations in GERAN radio interface signaling, source RAT (GERAN) never provides the EUTRA capabilities to the target RAN node.", etc.) indicates that an eNB causes a UE to perform handover between RATs from GERAN (a 3G system; corresponding to the "first radio communication system" in which "capability information indicating that the user device corresponds to the coverage enhancement mode is" not "held") to EUTRAN (a LTE system; corresponding to the "second radio communication system" in which "the capability information is held"), and that during this handover, GERAN does not present capability information of the UE in relation to the EUTRAN, to the EUTRAN.
‘068, document 1, does not disclose following limitation, which is disclosed by ‘899, document 2, as follows:
and
a paging executing unit that executes, when the transition controlling unit transitions the user device to the second radio communication system, paging that corresponds to the coverage enhancement mode and paging that corresponds to a non-enhancement mode other than the coverage enhancement mode.  
‘899, Document 2 (see paragraphs [0343-344) indicates that an eNB (a base station in an LTE system) receives CE (coverage enhancement) information (the capability information indicating whether the WTRU can execute the CE mode), as capability information that is received from the WTRU, in other words, that CE information is used as WTRU capability information held by an eNB in an LTE system. Further, in paragraphs [0343] An eNB may page a WTRU, such as one that may support CE mode, using non-CE paging or using both non-CE paging and CE paging (e.g., simultaneously or sequentially. Using non-CE paging may include using legacy paging techniques or paging techniques that may be used for WTRUs that may not need or use coverage enhancement (Reads on other than coverage enhancement mode). Using CE paging may include paging using coverage enhancement techniques such as repetition. The number of repetitions may be fixed, configured, or a function of the CE.)
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.

For claim 7, Limitations are the similar to those of claim 1.

For claim 4, A radio base station that is used in a radio communication system that includes a first radio communication system and a second radio communication system, and that constitutes the second radio communication system, wherein the first radio communication system does not retain capability information that indicates that a user device supports a coverage enhancement mode, the second radio communication system retains the capability information, and the radio base station includes a transition controlling unit that controls transition of the user device from the first radio communication system to the second radio communication system; 
(‘068, document 1,  discloses in section 18: "For handover from GERAN to EUTRAN, due to limitations in GERAN radio interface signaling, source RAT (GERAN) never provides the EUTRA capabilities to the target RAN node.", etc.) indicates that an eNB causes a UE to perform handover between RATs from GERAN (a 3G system; corresponding to the "first radio communication system" in which "capability information indicating that the user device corresponds to the coverage enhancement mode is" not "held") to EUTRAN (a LTE system; corresponding to the "second radio communication system" in which "the capability information is held"), and that during this handover, GERAN does not present capability information of the UE in relation to the EUTRAN, to the EUTRAN.)
‘068, document 1, does not disclose following limitation, which is disclosed by ‘899, document 2, as 
follows:
a capability information acquiring unit that acquires from a network device that constitutes the second 

(‘899, document 2, discloses in paragraphs [0321An eNB may provide CE information that may be for or regarding a WTRU to another eNB (e.g., as part of a handover procedure) and/or to an MME. Further in [0322] An MME may store CE information that may be for or regarding a WTRU. The MME may include CE information that may be for or regarding a WTRU in a message to an eNB, for example, when requesting the eNB ( Reads on capability information acquiring unit acquires the capability information that includes the information element) to page the WTRU, such as when the WTRU may be in idle mode. [0323] CE information that may be for or regarding a WTRU may include one or more of the mode of the WTRU with respect to coverage enhancements, e.g., CE mode or not CE mode; [0325] CE level may include an indication of CE mode. A certain value or level such as 0 may be used to indicate that the UE may not be in CE mode. [0325] The eNB may page the WTRU in a manner onsistent with the CE information it may receive, e.g. , from the MME. (Reads on acquires the capability information)
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.

For claim 8, Limitations are the similar to those of claim 4.

For claim 5, A radio base station that is used in a radio communication system that includes a first radio communication system and a second radio communication system, and that constitutes the 41second radio communication system, wherein the first radio communication system does not retain capability information that indicates that a user device supports a coverage enhancement mode, the second radio communication system retains the capability information, and the radio base station includes a transition controlling unit that controls transition of the user device from the first radio communication system to the second radio communication 
system; 
from GERAN to EUTRAN, due to limitations in 
GERAN radio interface signaling, source RAT (GERAN) never provides the EUTRA capabilities to the target RAN node.", etc.) indicates that an eNB causes a UE to perform handover between RATs from GERAN (a 3G system; corresponding to the "first radio communication system" in which "capability information indicating that the user device corresponds to the coverage enhancement mode is" not "held") to EUTRAN (a LTE system; corresponding to the "second radio communication system" in which "the capability information is held"), and that during this handover, GERAN does not present capability information of the UE in relation to the EUTRAN, to the EUTRAN.)
‘068, document 1, does not disclose following limitation, which is disclosed by ‘899, document 2, as 
follows:
a capability enquiring unit that transmits to the user device a capability enquiry via which capability information of the user device is enquired when the transition controlling unit transitions the user device to the second radio communication system, and acquires the capability information that includes whether the user device supports the coverage enhancement mode; and 
(‘899:, [328] An eNB may receive CE information (e.g., some CE information) from a WTRU and/or may determine  (Reads on enquiring information.) CE information (e.g., some or some other CE information) in one or more other ways (e.g., from a PRACH resource a WTRU may have used which may indicate certain CE information). The WTRU may provide CE information, e.g., to the eNB, in one or more capabilities information elements (IEs) or messages (e.g., a WTRU capabilities IE or message and/or an IE or message that may be specific to CE information and/or or information relating to paging or paging capabilities).
a paging executing unit that executes paging that corresponds to the coverage enhancement mode or paging that corresponds to a non-enhancement mode other than the coverage enhancement mode based on the capability information acquired by the capability enquiring unit.
(‘899: [0319] Paging may be provided and/or used. CE information may be used for paging. When an eNB may page or is to page a WTRU that may be in idle mode, the eNB may not know whether the WTRU may be in coverage enhanced (CE) mode and/or ifit may be in CE mode, what the CE level may be. Further, in [0330] The eNB may page the WTRU in a manner consistent with the CE information it may receive, e.g. , from the MME.)
It would have been obvious to a person of ordinary skill in the art before the date of invention to have 


For claim 9, A radio communication method that is implemented in a radio communication system that includes a first radio communication system and a second radio communication system, wherein the first radio communication system does not retain capability information that indicates that a user device supports a coverage enhancement mode, the second radio communication system retains the capability information, 
(‘068, document 1,  discloses in section 18: "For handover from GERAN to EUTRAN, due to limitations in 
GERAN radio interface signaling, source RAT (GERAN) never provides the EUTRA capabilities to the target RAN node.", etc.) indicates that an eNB causes a UE to perform handover between RATs from GERAN (a 3G system; corresponding to the "first radio communication system" in which "capability information indicating that the user device corresponds to the coverage enhancement mode is" not "held") to EUTRAN (a LTE system; corresponding to the "second radio communication system" in which "the capability information is held"), and that during this handover, GERAN does not present capability information of the UE in relation to the EUTRAN, to the EUTRAN.)
‘068, document 1, does not disclose following limitation, which is disclosed by ‘899, document 2, as 
follows:
	and the radio communication method includes controlling in which a radio base station that constitutes the second radio communication system controls transition of the user device from the first radio communication system to the second radio communication system; 
(‘899: [0049] Each of the eNode-Bs 160a, 160b, 160c may be associated with a particular cell (not
shown) and may be configured to handle radio resource management decisions, handover
decisions,
and acquiring in which the radio base station acquires the capability information that indicates whether the user device supports the coverage enhancement mode.
(‘899:, [328] An eNB may receive CE information (e.g., some CE information) from a WTRU and/or may determine  (Reads on enquiring information.) CE information (e.g., some or some other CE information) in one or more other ways (e.g., from a PRACH resource a WTRU may have used which may indicate certain CE information). The WTRU may provide CE information, e.g., to the eNB, in one or more capabilities information elements (IEs) or (e.g., a WTRU capabilities IE or message and/or an IE or message that may be specific to CE information and/ the second radio communication system retains the capability information, and the radio communication method includes controlling in which a radio base station that constitutes the second radio communication system controls transition of the user device from the first radio communication system to the second radio communication system;or or information relating to paging or paging capabilities).
transmitting in which the radio base station 44transmits to the user device a capability enquiry via which capability information of the user device is enquired when the user device transitions to the second radio communication system; and 
(‘899:, [328] An eNB may receive CE information (e.g., some CE information) from a WTRU and/or may determine  (Reads on enquiring information.) CE information (e.g., some or some other CE information) in one or more other ways (e.g., from a PRACH resource a WTRU may have used which may indicate certain CE information). The WTRU may provide CE information, e.g., to the eNB, in one or more capabilities information elements (IEs) or messages (e.g., a WTRU capabilities IE or message and/or an IE or message that may be specific to CE information and/or or information relating to paging or paging capabilities).
acquiring in which the radio base station acquires the capability information that indicates whether the user device supports the coverage enhancement mode.
(‘899, document 2, discloses in paragraphs [0321An eNB may provide CE information that may be for or regarding a WTRU to another eNB (e.g., as part of a handover procedure) and/or to an MME. Further in [0322] An MME may store CE information that may be for or regarding a WTRU. The MME may include CE information that may be for or regarding a WTRU in a message to an eNB, for example, when requesting the eNB ( Reads on capability information acquiring unit acquires the capability information that includes the information element) to page the WTRU, such as when the WTRU may be in idle mode. [0323] CE information that may be for or regarding a WTRU may include one or more of the mode of the WTRU with respect to coverage enhancements, e.g., CE mode or not CE mode; [0325] CE level may include an indication of CE mode. A certain value or level such as 0 may be used to indicate that the UE may not be in CE mode. [0325] The eNB may page the WTRU in a manner onsistent with the CE information it may receive, e.g. , from the MME. (Reads on acquires the capability information)
It would have been obvious to a person of ordinary skill in the art before the date of invention to have 


For claim 2, ‘068 in view of ‘899 disclose all limitations of subject matter, as applied to preceding claim 1. ‘068 does not disclose following limitation, which is disclosed by ‘899, as follows:
wherein the paging executing unit executes either the paging that corresponds to the coverage enhancement mode or the paging that corresponds to the non-enhancement mode, and executes the other paging if the one executed first fails.
(‘899: [0343] An eNB may page a WTRU, such as one that may support CE mode, using non-CE
paging or using both non-CE paging and CE paging (e.g., simultaneously or sequentially). An
eNB may page a WTRU, such as one that may support CE mode, using non-CE paging first and
if unsuccessful, then using CE paging.
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.

For claim 3, ‘068 in view of ‘899 disclose all limitations of subject matter, as applied to preceding claims 1-2. ‘068 does not disclose following limitation, which is disclosed by ‘899, as follows:
wherein the paging executing unit first executes the paging that 40corresponds to the non-enhancement mode. 
(‘899: [0343] An eNB may page a WTRU, such as one that may support CE mode, using non-CE paging first and if unsuccessful, then using CE paging.
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.

For claim 6, ‘068 in view of ‘899 disclose all limitations of subject matter, as applied to preceding claim 5. ‘068 does not disclose following limitation, which is disclosed by ‘899, as follows:
wherein the capability enquiring unit transmits the capability information acquired from the user device 
to a network device that constitutes the first radio communication system and / or a network device that 

(‘899 [0321] A WTRU may provide CE information that may be for or regarding the WTRU to an
eNB and/or an MME. An eNB may provide CE information that may be for or regarding a WTRU to another eNB (e.g., as part of a handover procedure) and/or to an MME. MME may be replaced by another network entity and still be consistent with this disclosure. WTRU and device.
It would have been obvious to a person of ordinary skill in the art before the date of invention to have combined limitations of ‘899 with those of ‘068 for the advantage of power conversation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BASU MALLICK et al (US 20170311284) discloses The present disclosure relates to a method for paging coverage extension UEs in a cell controlled by a radio base station. At least one CE-specific paging possibility is defined for paging CE-UEs. The CE-UEs in the cell regularly monitor the at least one CE-specific paging possibility. When the radio base station determines to page all the user equipments in the cell, it pages the CE user equipments in the cell at the CE-specific paging possibility, using a coverage extension technique. The disclosure also relates to a method for paging a CE-UE, which performs radio measurements by a CE-capable user equipment to determine whether coverage extension is necessary. The radio base station is informed about whether the CE-capable user equipment needs coverage extension and then pages the CE-UEs applying or not applying a CE technique depending on whether coverage extension is necessary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647